Citation Nr: 1310513
Decision Date: 03/05/13	Archive Date: 04/10/13

DOCKET NO.  12-11 083	)        DATE MAR 05 2013

On appeal from the Department of Veterans Affairs Regional Office in Buffalo, New York

THE ISSUES

1. Entitlement to compensable disability ratings for squamous cell carcinoma of the right tonsil and left lateral tongue, status post radical neck dissections, tonsillectomy, and left partial glossectomy, prior to June 10, 2009, for accrued benefits purposes.

2. Entitlement to a disability rating in excess of 40 percent for service-connected atrophy of the right trapezius muscle, for accrued benefits purposes.

3. Entitlement to a disability rating in excess of 20 percent for service-connected osteoradionecrosis of the right mandible, for accrued benefits purposes.

4. Entitlement to a disability rating in excess of 10 percent for service-connected weakness of the extensor muscles of the right fingers and wrist, for accrued benefits purposes.

5. Entitlement to an earlier effective date than June 19, 2009, for special monthly compensation based upon housebound status, for accrued benefits purposes.

REPRESENTATION 

Appellant represented by:   P. Michael Shanley, Shanley Law Offices

ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran served on active duty from November 1959 to November 1966. 

The Veteran died in December 2011. The appellant is the Veteran's spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In the Board's December 2011 decision, the Board granted service connection for right thoracic outlet syndrome with lower trunk neuropraxia, claimed as nerve damage to the right side of the body secondary to the service-connected disability of squamous cell carcinoma of the right tonsil and left lateral tongue status post radical neck dissections, tonsillectomy, and left partial glossectomy. The RO assigned the Veteran a 20 percent evaluation for this disability in a March 2012 decision. The appellant does not appear to have appealed this issue at this time. Therefore, it is not before the Board.

-2-

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002). 
The appeal is REMANDED to the Buffalo RO. VA will notify the appellant if further action is required.

REMAND

Pursuant to 38 C.F.R. § 20.700(a) (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person. Also, an appellant is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he or she so chooses. 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700 (2012).

In the February 2013 letter, the appellant, through her attorney requested a hearing by videoconference before a Veterans Law Judge. In light of the request, the case is remanded so that the appellant can be scheduled for an appropriate hearing.

While the case is in remand status, the RO must the adjudicate the appellant's substitution claim. Any eligible survivor submitting a claim for accrued benefits will automatically be considered as requesting to substitute and may be able to submit additional evidence in support of the claim. Furthermore, the appellant submitted a formal request for substitution of claimant upon death of claimant in April 2012. Congress enacted the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145,4151 (2008) (creating a new 38 U.S.C. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10,2008). This change in law permits an eligible person to process any pending claims when a Veteran dies to completion. As provided for in this new provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." Significantly, the Veteran died in December 2011, with a pending appeal; therefore, the appellant is entitled to a determination on whether

-3-

she is eligible for this substitution, and if so, to have the claims adjudicated accordingly.

Typically, adjudication of substitution will happen administratively, prior to Board action, without the need for remand. However, in the interest of judicial economy, where the Board must remand this case to provide the appellant a hearing, the Board directs the agency of original jurisdiction to handle the substitution matter concurrently.

In contrast to accrued benefits claims, when a properly qualified substitute claimant "continues the pending claim in the footsteps of the Veteran" after his demise, additional development of the record maybe undertaken if that is deemed appropriate and/or necessary in order to adequately adjudicate the merits of the claim. In accrued benefits claims, the record is closed on the date of death of the original claimant, precluding further development. Thus, it is to the appellant's benefit to have her claims adjudicated as a substitute claimant pursuant to the newly enacted 38 U.S.C.A. § 5121 A, rather than as the RO adjudicated them pursuant to 38U.S.C.A. §5121.

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). Expedited handling is requested.)

1. Adjudicate the appellant's substitution claim. Although no particular format for the decision is required, it is requested that the document notifies the appellant and her attorney of the decision made, the reasons for the determination, the right to a hearing, and the right to representation and appellate rights, in accordance with 38 C.F.R. § 3.103(b).

-4-

2. After determining whether the appellant's request for substitution should be granted, take any other action deemed warranted. If any determination remains unfavorable to the appellant, she and her attorney should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto before the case is returned to the Board.

3. After the issue of substitution has been adjudicated, take appropriate steps to schedule the appellant for a videoconference hearing with a Veterans Law Judge at the earliest possible date.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

Bethany L. Buck 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).

-5-
